Citation Nr: 0733612	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  02-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has bee submitted to reopen 
a claim for entitlement to service connection of a right eye 
disorder, to include congenital leukoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to April 1953.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2003, the veteran 
testified before a Decision Review Officer; a transcript of 
that hearing is of record. 

The May 2002 rating decision declined to reopen a claim for 
service connection for congenital leukoma, right, with 
spondylolisthesis, L-5 (claimed as a back condition).  An 
October 2002 rating decision continued the denial of the 
claim.  The veteran perfected his appeal.  In a May 2004 
Appellant's Brief, the veteran's representative sought 
clarification of the issue on appeal.  A June 2004 remand, 
sought clarification of the issue(s) and further development.  
As the mandates of the June 2004 remand were not completely 
satisfied, the Board remanded the claim again in September 
2005.  The September 2005 Board remand also recharacterized 
the issue as two separate issues: 1) entitlement to service 
connection for a back disorder, including spondylolisthesis, 
L-5; and 2) whether new and material evidence has been 
received to reopen a claim for service connection for right 
eye disorder, including congenital leukoma.  An April 2007 
rating decision granted service connection for the back 
disorder.  As this is a full grant of the benefit sought and 
the veteran has not appealed this decision, the only matter 
before the Board is as stated on the previous page.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset the Board recognizes that there have been 
previous remands for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) outlined the type of 
notice that is necessary in claims to reopen.  Notice to the 
claimant must include notice of what evidence and information 
was necessary to substantiate the underlying claim of service 
connection for a right eye disorder, including congenital 
leukoma, as well as the specific notice required, under Kent, 
in claims to reopen.  Specifically, he has not been 
adequately notified of the bases for the prior final denial 
of the underlying claim of service connection (see August 
1953 rating decision), or notified with any degree of 
specificity (with examples) of what evidence would suffice to 
reopen the claim.  

Furthermore, 38 C.F.R. § 3.156(a)(defining new and material 
evidence) was amended, effective for claims filed on or after 
August 29, 2001.  As the veteran's claim to reopen was 
received after that date, the revised version applies.  
September 2005 correspondence advised the veteran of the 
applicable definition of new and material evidence.  However, 
an April 2007 supplemental SOC (SSOC) applied the "old" 
definition in the analysis.

As it was not entirely clear in the past what issue the 
RO/Appeals Management Center (AMC) was developing, and the 
apparent confusion that resulted from adjudicating two 
separate issues originally into one issue characterized as 
whether new and material evidence has been received to reopen 
the claim seeking "service connection for congenital 
leukoma, right spondylolisthesis, L-5 (claimed as back 
condition)", and given that the veteran was not advised of 
38 C.F.R. § 3.158(a), a further attempt to obtain the 
appellant's cooperation and to develop the record fully is 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide an 
appropriate notice letter to the 
veteran with respect to his claim to 
reopen claim of service connection for 
right eye disorder, including 
congenital leukoma in accordance with 
the Court's decision in Kent, supra..  
This letter should include notification 
of A) the applicable regulatory 
definition of new and material evidence 
found at 38 C.F.R. § 3.156(a); B) the 
evidence necessary to substantiate the 
claim for service connection; C) the 
specific elements of service connection 
that were found to be insufficiently 
substantiated in the prior rating 
decision denying service connection for 
the right eye disorder, including 
congenial leukoma (see August 1953 
rating decision); and D) the evidence 
necessary to substantiate the specific 
elements for this disorder.  The 
veteran and his representative should 
have sufficient opportunity to respond.  

2.  The veteran should be asked to 
identify all sources (and provide 
releases for records) of treatment and 
evaluations he received for a right eye 
disorder, including congenital leukoma 
postservice.  He must also be advised 
of the provisions of 38 C.F.R. § 3.158 
in conjunction with this request (i.e., 
where evidence requested in connection 
with an original claim is not furnished 
within one year of the request, the 
claim will be considered abandoned).  
The RO/AMC should obtain complete 
records of the veteran's medical 
treatment from the consent forms 
received.

3.  The RO/AMC should then review the 
record, arrange for any further 
development suggested by the veteran's 
and his representative's response, and 
readjudicate the claim.  If the claim 
continues to be denied, the veteran and 
his representative should be furnished 
an appropriate supplemental SOC and 
afforded the opportunity to respond. 
The case should then be returned to the 
Board, if in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



